Order entered April 2, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01285-CV

                          ARUBA PETROLEUM, INC., Appellant

                                              V.

                                   LISA PARR, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-01650-E

                                          ORDER
       We GRANT court reporter Vikki L. Ogden’s March 30, 2015 request for extension of

time and ORDER the reporter’s record be filed no later than June 5, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE